NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                                     901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                                     CORPUS CHRISTI, TEXAS 78401
                                                                                     361-888-0416 (TEL)
JUSTICES
                                                                                     361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                                     HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                                     ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                     Court of Appeals                              100 E. CANO, 5TH FLOOR
                                                                                     EDINBURG, TEXAS 78539
                                                                                     956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER                Thirteenth District of Texas                     956-318-2403 (FAX)

                                                                                     www.txcourts.gov/13thcoa

                                               August 25, 2015

      Hon. Laura Hinojosa
      District Clerk
      100 N Closner - 1st Floor
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00325-CV
      Tr.Ct.No. C-0542-13-A
      Style:    LA JOYA INDEPENDENT SCHOOL DISTRICT, ET AL v. RUTH
                VILLARREAL, INDIVIDUALLY AND RUTH VILLARREAL INSURANCE LLC


             The judgment of the trial court in the above cause was AFFIRMED by this Court on the
      3rd day of July, 2014. The mandate is enclosed.

          Costs of the appeal were adjudged against appellants, LA JOYA INDEPENDENT
      SCHOOL DISTRICT, ET AL.

             Pursuant to Section 51.204(b) of the Government Code, the attorneys of record are
      hereby notified that any exhibits submitted to the Court by a party may be withdrawn by that
      party or the party’s attorney of record within 30 days. Exhibits on file with the Court will be
      destroyed three (3) years after final disposition of the case or at an earlier date if ordered by the
      Court.

                                                    Very truly yours,



                                                    Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: Hon. Ramon Garcia (DELIVERED VIA E-MAIL)
           Hon. Clif Alexander (DELIVERED VIA E-MAIL)
           Hon. Javier Pena (DELIVERED VIA E-MAIL)
           Hon. Miguel Alberto Saldana (DELIVERED VIA E-MAIL)
           Hon. Craig M. Sico (DELIVERED VIA E-MAIL)